Citation Nr: 0520750	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  03-27 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1968 until May 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

In his substantive appeal, the veteran asserted that his 
diabetes mellitus, currently evaluated at 20 percent 
disabling, is rated too low, because of the long-term effects 
of the disease on him.  The veteran reported that his 
mobility and ability to do even the simplest of things has 
diminished greatly due to an inability to control his 
diabetes mellitus. 

The veteran indicated that he received treatment at the Green 
Clinic in 2003.  This may well be a reference to VA 
treatment, many records of which have been obtained, but that 
should be clarified.  

Furthermore, while the veteran received a VA examination of 
his diabetes related heart condition in June 2003, he has not 
been provided with a VA examination to determine the nature 
of his diagnosed diabetes mellitus.

Accordingly, based on the evidence as outlined above, the 
Board finds that the veteran's file contains insufficient 
information with which to properly evaluate the nature of the 
veteran's diabetes mellitus.  Therefore, in an effort to 
fully assist the veteran in substantiating his claim, the 
Board finds that a remand is necessary to further develop the 
medical record.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  


As such, this matter is REMANDED for the following action:

1.  Ask the veteran to more fully 
describe the Green Clinic which he 
referenced on his VA Form 9, including 
its location and affiliation with VA if 
that is the case.  Any records from this 
entity not associated with the file 
should be obtained.  

2.  Obtain the veteran's medical records 
from the VA Medical Center in Jackson for 
treatment from May 2003 to the present.  

3.  With appropriate assistance from the 
veteran, obtain copies of any records of 
private treatment since 2003, for his 
diabetes.  

4.  Following receipt of any private 
treatment records identified by the 
veteran and his VA treatment records, the 
RO should schedule the veteran for an 
examination to evaluate the veteran's 
diabetes mellitus.  The examiner should 
be provided with the veteran's claims 
file and asked to fully review it.  

The examiner should specifically 
comment on:

(a)  Insulin requirements for the 
veteran, if any;

(b)  Diet restrictions for the 
veteran, if any;

(c)	Use of oral hypoglycemic 
agents by the veteran, if any;

(d)	Activity regulations on the 
veteran, if any;

(e)	Episodes of ketoacidosis or 
hypoglycemic reactions requiring 
hospitalization of the veteran 
or visits to a diabetic care 
provider by the veteran, if any;

(f)	Any separate health conditions 
shown to affect the veteran 
which the examiner believes are 
related to veteran's diabetes 
mellitus.

(g)	The examiner should also 
determine whether the veteran 
has neuropathy; and, if so, 
whether it is related to the 
veteran's diabetes mellitus.

4.  Then readjudicate the claim on the 
merits.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).
	

                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




